DETAILED ACTION
This communication is a Final Office Action on the merits in response to communications received on 03/22/2022.  Claims 1-28 have been canceled. Claims 29-39 have been newly added. Therefore, claims 29-39 are pending and have been addressed below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Previous Claim Objections
1.	The Examiner respectfully withdraws the objections to claims 15, 17-18, and 25 per the amendments.  The Examiner notes the claims have been cancelled.

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 29-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
	Under Step 1 of the two-part analysis from Alice Corp, claim 29 is
directed to a process (a series of acts or steps). Thus, the claim falls within one of the four statutory categories.
4.	Under Step 2A – Prong One of the two-part analysis from Alice Corp, the claimed invention is directed to an abstract idea.
5.	Claim 29 recites:
“i) permitting users to interact to update participant records and project records as required;”, “ii) on receipt of a participant creation request from a user: (1) facilitating data entry: (a) participant details of the project participant; (b) qualification particulars for at least one qualification of the corresponding project participant, including the active or inactive status thereof; and (c) past project experience of the participant, being details of participation in completed projects monitored in accordance with the method”, “receiving a transmission of the entered participant details and qualification particulars on receipt of a project creation request from a user: (1) facilitating data entry: (a) project details; and (b) role particulars for each participant role to be associated with the project including at least one active training or past project experience requirement for each project participant to be assigned to each participant role: (2) receiving a transmission of the entered project details and role particulars;”,  “(3) facilitating the association of qualified project participants to any participant roles within the received role particulars in an association query by, for each participant role: (a) selecting participant records that correspond to project participants matching the active training or past project experience requirements for the role, being the selected participant records; (b) and permitting the user to select the required number of selected project participants therefrom for association with the participant role, being the participant association details; (4) receiving a transmission of the participant association details, being the details of the selected project participants and their associated participant records;” and  “iv) verifying the qualification compliance of at least one project on occurrence of a verification trigger event by, in respect of the corresponding project record: (1) for each participant role associated with the project, verifying the active status of each required training or past project experience requirement in respect of each participant record associated with the participant role in the project record, any participant record corresponding to a required qualification without active status being a noncompliant participant record; and (2) if any noncompliant participant records are identified regarding the project, wherein the participant record of a project participant survives any individual active project or employment status of the project participant.”
The limitations as drafted under their broadest reasonable interpretation fall within the certain method of organizing human activity grouping of abstract ideas because other than reciting [“a server”, “a processor and memory”, “a network interface for communication”, “client devices”, “a compliance monitoring software component”, “a participant database”, “a project database”], the series of steps recite activities a person would perform when managing and planning a project. For example, the recited steps are for allowing a user to monitor training and skills compliance for projects requiring the use of human project participants.  In this way, the limitations encompass commercial or legal interactions (i.e., legal obligations, business relations – monitoring qualification compliance of project participants) and managing personal behavior or relationships or interactions between people, (i.e., social activities, teaching, and following rules or instructions – a series of steps a person follows to implement a project). See MPEP 2106.04(a)(2)
The background of Applicant’s Specification discusses on pgs. 1-2, 
electronic business record keeping systems enhance workflows and efficiency in many industries. One area in which electronic record-keeping is widely used and can provide significant efficiency and workflow enhancement is that of project management. One of the key areas in15 project management in which information tracking is essential and in which it is believed that computer systems can help is that of tracking of worker training and skills compliance. Often it is required for various projects to guarantee that some or all of their workers assigned to work in a particular project have particular types of training courses, skills certifications. A tool which would allow for streamlined reporting or generation of this type of information based upon a20 particular workforce and particular project requirements would it is believed to be desirable and commercially accepted. In the prior art there are certain previous details having been made to provide a skilled matching system the provide limited to no ability for the project proponent to limit the participants in their projects to those having appropriate skills and those having the ability to25 maintain all of the required skills certifications throughout the pendency of the project. This has become more and more important as regulations and project complexity increase over time. Providing a system which would allow for an organization to quickly verify at the beginning of a project the qualifications or qualifications of one or more participants in a project, and to provide an ongoing ability to monitor the currency or status of certifications of individuals30 or contractors or subcontractors involved in projects would also be desirable. Having the ability to provide reporting or information management that allowed either a organization, or the1 of 51 employer of an individual, to monitor for example approaching certification expiry dates would it is believed to be considered of significant commercial benefit. It would also be desirable if there were systems available that would allow for individuals, regardless of the status of their employment, to aggregate information related to their5 skills and qualifications so they could build a "portable" qualification profile which could move with them between employment or between projects, or could troubleshoot or qualify a particular individual or employee for participation in multiple projects simultaneously for one or more employers individual training resume or profile which could be supplemented occasionally and which could be used regardless of the status of employment. 

As such, the Specification and the recited limitations of independent claim 29 when considered as a whole pertain to steps a person follows to interact with details and requirements necessary for participants/project and performing an analysis to determine whether the qualifications of participants are in compliance.  Therefore, the limitations above can be reasonably characterized as falling within the certain methods of organizing human activity grouping of abstract ideas.  Accordingly, claim 29 recites an abstract idea.
6.	Under Step 2A – Prong Two of the two-part analysis from Alice Corp, this judicial exception is not integrated into a practical application because the additional elements of: “a server”, “a network interface for communication with client devices”, “a compliance monitoring software component for carrying out the data handling steps of the method”, “a participant database comprising a plurality of participant records each corresponding to an individual project participant and comprising: (1) participant details of the project participant; and (2) qualification particulars of at least one qualification including the details of the active or inactive status of the qualification;”, “a project database comprising a plurality of project records each corresponding to a project and comprising: (1) project details; and (2) role particulars of at least one participant role associated with the project having at least one required qualification corresponding to a tracked qualification from the participant database, for at least one project participant to be assigned to the participant role;” – see claim 29 are at best a tool to implement the abstract idea and do not render the claims patent eligible because the claims require no more than generic computer components to carry out the abstract idea (i.e., pgs. 28-29). See MPEP 2106.05 (f) use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.
The other additional elements of “formatting the qualification particulars received as required so they can be stored in a format that will permit the compliance monitoring software component to monitor any expiry of the active status of the qualifications: and (4) creating and saving a participant record in the participant database containing the received participant details and qualification particulars;”, “displaying the details of the selected participant records on the client device”, “creating and saving a project record in the project database containing the project details, the role particulars and the participant association details”, and “displaying a notification to the client device of a designated user associated with the project record of the details of any noncompliant participant records; v) upon the completion of a project represented by a project record, updating the participant records of all associated participants associated with participant roles within the completed project to store an indication of the participation of the corresponding human participant in the completed project as a past project experience in a format permitting searching and display in association with future association queries pursuant to the method related to the participant;” add insignificant extra-solution activity to the judicial exception, (i.e., mere data gathering, storage, output), as discussed in MPEP 2106.05(g)
The other additional element of: “a method of monitoring training and skills compliance for projects requiring the use of human project participants” is merely indicating the field of use in which to apply the judicial exception, as discussed in MPEP 2106.05(h)
Thus, the additional claim elements are not indicative of integration into a practical application, because the claims do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea and the claims are directed to an abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of: “a server”, “a network interface for communication with client devices”, “a compliance monitoring software component for carrying out the data handling steps of the method”, “a participant database comprising a plurality of participant records each corresponding to an individual project participant and comprising: (1) participant details of the project participant; and (2) qualification particulars of at least one qualification including the details of the active or inactive status of the qualification;”, “a project database comprising a plurality of project records each corresponding to a project and comprising: (1) project details; and (2) role particulars of at least one participant role associated with the project having at least one required qualification corresponding to a tracked qualification from the participant database, for at least one project participant to be assigned to the participant role” at best are the equivalent of merely adding the words “apply it” to the judicial exception.  At Step 2B, mere instructions to apply an exception cannot provide an inventive concept.
The other additional elements of: ““formatting the qualification particulars received as required so they can be stored in a format that will permit the compliance monitoring software component to monitor any expiry of the active status of the qualifications: and (4) creating and saving a participant record in the participant database containing the received participant details and qualification particulars;”, “displaying the details of the selected participant records on the client device”, “creating and saving a project record in the project database containing the project details, the role particulars and the participant association details”, and “displaying a notification to the client device of a designated user associated with the project record of the details of any noncompliant participant records; v) upon the completion of a project represented by a project record, updating the participant records of all associated participants associated with participant roles within the completed project to store an indication of the participation of the corresponding human participant in the completed project as a past project experience in a format permitting searching and display in association with future association queries pursuant to the method related to the participant;” all of which are extra-solution activity, which for purposes of Step 2A Prong Two was considered insignificant.  Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section IIB), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known.
As discussed in MPEP 2106.05 (d)(Il), the Alice and Ultramercial court decisions indicated that “electronic recordkeeping”, “updating an activity log” are well-understood, routine, and conventional functions when they are claimed in a merely generic manner. Thus, the conclusion that the steps of “formatting”, “creating”, “saving”, and updating are well-understood routine, conventional functions supported in MPEP 2106.05 (d)(II) under Berkheimer Option 2. Additionally, the Symantec, TLI Communications, and OIP Techs court decisions indicated that “transmitting data over a network” are recognized computer functions that are well‐understood, routine, and conventional.  Thus, the conclusion that the step of “displaying a notification” is a well-understood routine, conventional computer function is fully supported in MPEP 2106.05 (d)(II) under Berkheimer Option 2.  These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional element represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept.  Thus, the independent claims are not eligible at Step 2B.
7.	Claims 30-39 are dependents of claim 29.
For example, claims 30-32 further describe types of verification trigger events, claims 33-34, 36, 37, 39 further describe the data or information stored as project/participant records and tracked participant qualification. As such, while these limitations certainly narrow to data used to carry out the judicial exception, none of these limitations make the claimed invention any less abstract. Claim 35 further recites notifying the participant which adds insignificant extra-solution activity to the abstract idea, i.e., data transmission/output. See MPEP 2106.05(g) Claim 38 further recites the server is a web server, the network interface connects the server to the internet, and client devices are interconnected devices capable of interaction with the server and its related software which are generic computer components to necessary carry out the abstract idea (i.e., pgs. 28-29) See MPEP 2106.05 (b) - mere recitation of concrete or tangible components is not an inventive concept.  Therefore, the dependent claims merely narrow the data or information described in the abstract idea.  Accordingly, none of these additional limitations provide an inventive concept or integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 29-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Visser (2005/0228688) in view of Woodings (2004/0267595).
With respect to claim 29, Visser discloses 
a method of monitoring training and skills compliance for projects requiring the use of human project participants (¶ 0021, 0048, 0055: discloses a compliance management system that aids an entity in managing aspects of its operations.  The present invention provides apparatus and methods for monitoring and assisting an entity in ensuring continued compliance and compels correction should an element of their operation or business become out of compliance. For example, an employee at a well site and characteristics that can be re-quantified include employee’s years of experience, such as a numerical quantification, level of education, and completion of applicable certifications.), the method comprising: 
a) providing a server  (¶ 0059: discloses the system comprises a main or server computer 20) including:
i) a processor (¶ 0059: discloses server computer 20 having conventional processing) and memory (¶ 0059: discloses server computer 20 having data storage);
ii) a network interface for communication with client devices (¶ 0068-0069: discloses a distributed network 50 such as the Internet.  The server computer 20 and the entity’s representatives 30,40 access creates a distributed client-server network.); 
iii) a compliance monitoring software component for carrying out the data handling steps of the method (¶ 0060, 0075: discloses a rule application system 24 comprising a rule application program 24c for implementing rules selected from the rule database 24b.  The rule application system 24 is triggered by a change in the database and determines if any elements are out-of-compliance.); 
iv) a participant database comprising a plurality of participant records each corresponding to an individual project participant and comprising: (1) participant details of the project participant  (¶ 0055, 0063, 0126: discloses the element database 22b stores one or more elements having characteristics having a quantifiable state, i.e., characteristic data…employee’s years of experience, level of education, and completion of applicable certifications.); and (2) qualification particulars of at least one qualification including the details of the active or inactive status of the qualification (¶ 0055, 0063, 0126: discloses collecting quantifiable data about an employee’s characteristics, i.e., the employee is an element in the database which may be used by the compliance management system to determine if an entity’s employees are within compliance.); and 
b) using the server (¶ 0059: discloses the server computer 20) and the compliance monitoring software component (¶ 0060: discloses the rule application system 24 comprising a rule application program 24 for implementing rules selected from a rule database 24b.):
i) permitting users to interact via client devices to update participant records and project records as required (¶ 0059, 0068, 0086: discloses responsible representatives are provided with a terminal for access and communication with the server computer.); 
iv) verifying the qualification compliance of at least one project on occurrence of a verification trigger event by, in respect of the corresponding project record (¶ 0075, 0077-0078: discloses upon a triggering event, the rule application program applies the rules in the rule database 24b to the data in the element database 22b and determines if any elements are out-of-compliance.):
(1) for each participant role associated with the project, verifying the active status of each required training or past project experience requirement in respect of each participant record associated with the participant role in the project record, any participant record corresponding to a required qualification without active status being a noncompliant participant record (¶ 0067: discloses the system tracks the characteristics for the entire element database and assumes that an element that is not monitored is out of compliance and assigns it as out of compliance when the rules are applied.); and 
(2) if any noncompliant participant records are identified regarding the project, displaying a notification to the client device of a designated user associated with the project record of the details of any noncompliant participant records (¶ 0080: discloses in Fig. 2a, once started 150 by some triggering event the rule application system 152 identifies one or more, or a set of, out-of-compliance elements preferably through an application of rules to data representing the state of the characteristics associated with the element.  A responsible representative is notified 154 of any out of compliance elements. ¶ 0087-0090: discloses if the status of an element’s characteristic is out of compliance a corrective action event is created 176 and a responsible representative is assigned and notified 177. The notification 177 can be done in a number of ways including emails and direct uploading of the notification to the responsible representative’s computer.); 
The Visser reference does not explicitly disclose the following limitations.
However, the Woodings reference is within the same field of endeavor including a system and method for managing personnel staffing for designated projects especially those requiring time-sensitive certifications. (¶ 0013) 
v) a project database comprising a plurality of project records each corresponding to a project (¶ 0349: discloses a job management module) and comprising: (1) project details (¶ 0358-0360: discloses job details); and (2) role particulars of at least one participant role associated with the project having at least one required qualification corresponding to a tracked qualification from the participant database, for at least one project participant to be assigned to the participant role (¶ 0358-0360: discloses job requirements and additional skills and qualifications.); 
ii) on receipt of a participant creation request from a user via a client device (¶ 0180: discloses a user may select add a new worker.): 
(1) facilitating data entry at the client device of (¶ 0183: discloses the user is simply presented with a display worker entry form, then the user simply enters the needed fields for the worker information.): 
(a) participant details of the project participant (¶ 0185: discloses the user may enter employee number, first name, last name to add a new worker.); 
(b) qualification particulars for at least one qualification of the corresponding project participant, including the active or inactive status thereof (¶ 0185: discloses the user may enter work status, i.e., work permit, available yes or no, to add a new worker.); and 
(c) past project experience of the participant, being details of participation in completed projects monitored in accordance with the method (¶ 0185: discloses the user may enter employment status, i.e., active, terminated, inactive, to add a new worker.) 
(2) receiving a transmission of the entered participant details and qualification particulars at the server from the client device (¶ 0186: discloses the user selects submit via a navigation action and the data is stored in the database.): 
(3) formatting the qualification particulars received as required so they can be stored in a format that will permit the compliance monitoring software component to monitor any expiry of the active status of the qualifications (¶ 0151, 0193, 0242-0244: discloses searching using any possible scenario to locate a specific type of worker based on criteria…searching by details, documents, and skills.): and 
(4) creating and saving a participant record in the participant database containing the received participant details and qualification particulars (¶ 0191: discloses the worker information storage such as a database collects a series of information and enables an end user to monitor, track, and evaluate a worker from anywhere in the system.); 
iii) on receipt of a project creation request from a user via a client device (¶ 0356-0360: discloses the user can simply view or edit information or enter a new job.: 
(1) facilitating data entry at the client device of (¶ 0356-0360: discloses the user begins inputting information for the job.): 
(a) project details (¶ 0358: discloses job details); and 
(b) role particulars for each participant role to be associated with the project including at least one active training or past project experience requirement for each project participant to be assigned to each participant role (¶ 0200, 0356: discloses allowing a user to edit skills and qualifications of the worker): 
(2) receiving a transmission of the entered project details and role particulars at the server from the client device (¶ 0107: discloses the system captures worker, job, and documentation in one system.); 
(3) facilitating the association of qualified project participants to any participant roles within the received role particulars in an association query by, for each participant role (¶ 0151: discloses the end user can run searches based on any parameter and locate specific workers for a specific work type.): 
(a) selecting participant records from the participant database that correspond to project participants matching the active training or past project experience requirements for the role, being the selected participant records (¶ 0151, 0242-0246: discloses each of the worker’s skills and qualifications are maintained and kept current.  The system will analyze the available workforce and return a list of workers meeting the skill and qualification requirements.); 
(b) displaying the details of the selected participant records on the client device (¶ 0151, 0242-0246: discloses returning a list of workers meeting the skill and qualification requirements.) and permitting the user to select the required number of selected project participants therefrom for association with the participant role, being the participant association details (¶ 0151, 0242-0246: discloses the user can click on a flag box next to the workers they want to schedule.  There is an add button that will take the workers who have been marked with a check flag and directly assign them to a selected job.); 
(4) receiving a transmission of the participant association details, being the details of the selected project participants and their associated participant records, at the server (¶ 0107: discloses the system captures worker, job, and documentation in one system.); and 
(5) creating and saving a project record in the project database containing the project details, the role particulars and the participant association details ¶ 0397: discloses an assignment report includes the assigned workers to each of the jobs…the user can view the number of workers required, number of workers scheduled and number of the scheduled workers.);
v) upon the completion of a project represented by a project record, updating the participant records of all associated participants associated with participant roles within the completed project to store an indication of the participation of the corresponding human participant in the completed project as a past project experience in a format permitting searching and display in association with future association queries pursuant to the method related to the participant (¶ 0124, 0151, 0223, 0252, 0290, 0335, 0339, 0343,: discloses worker updates or requirements can be forwarded to the WMS at anytime. Custom documents review is designed to give the user the ability to create their own document review screens and save any report format they create. It allows the user to save the information for future use.); 
wherein the participant record of a project participant survives any individual active project or employment status of the project participant. (¶ 0151: discloses each worker’s skills and qualifications are maintained and kept current.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the compliance system of Visser to incorporate the features of the worker management system, as taught by Woodings to achieve the claimed invention. As taught by Woodings, the motivation for the combination would have been to address problems faced by business owners who manage temporary or permanent projects by providing the business owners with features of a real-time system that can accurately track and manage multiple workers, multiple projects and the associated documents previously known in the industry. (¶ 0005, 0011, 0013)

With respect to claim 30, the combination of Visser and Woodings discloses the method of Claim 29,
wherein a verification trigger event is selected from the group of:
a manually triggered verification by a client device in communication with the server (¶ 0085: Visser discloses triggering events include updating of the element database, the updating of the rule database); or a predetermined periodic verification interval. (¶ 0085: Visser discloses a query from a timing system or a compliance calendar.)

With respect to claims 31 and 32, the combination of Visser and Woodings discloses the method of Claim 29, 
wherein a verification trigger event occurs regarding a single record in the database or a plurality of project records in the project database. (¶ 0060, 0085, 0087: Visser discloses upon a triggering event, such as the updating of element characteristic data, one or more elements are identified as having an out-of-compliance status.)
Visser does not explicitly disclose a project record in the project database.
However, the Examiner asserts that the data identifying a project record in the project database is simply a label for the data and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., the specific type of naming) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a project record in the project database be included in the element information of Visser because the name of record and database does not functionally alter or relate to the steps of the method and merely labeling the information differently from that in the prior art does not patentably distinguish the claimed invention.

With respect to claim 33, the combination of Visser and Woodings discloses the method of claim 29, 
wherein the project records represent projects of more than one organization. (¶ 0371-0372: Woodings discloses job history information such as scheduled work history.)

With respect to claim 34, the combination of Visser and Woodings discloses the method of claim 33, 
wherein a participant record is associated with the project records of projects of more than one organization. (¶ 0222-0223: Woodings discloses worker history information including jobs worked on.)

With respect to claim 35, the combination of Visser and Woodings discloses the method of claim 29, 
further comprising notifying the associated project participant via a notification to an associated client device of the participant as any change in the active status of a qualification is detected. (¶ 0090: Visser discloses when any of an element’s characteristics and the element are out-of-compliance then a responsible representative is notified by the compliance management system and alerted to the fact that a remediation or corrective action must be undertaken.  The notification 177 of a responsible representative 40 may be the same individual as the initial representative 30 who was assigned to monitor the particular element. Notification 177 could be directed to the data collection device 35.)

With respect to claim 36, the combination of Visser and Woodings discloses the method of claim 29, 
wherein at least one participant record represents an individual project participant. (¶ 0056: Visser discloses the entity assigns at least one responsible representative usually an employee who is responsible for the periodic inspection of one or more monitored elements and their characteristics.)

With respect to claim 37, the combination of Visser and Woodings discloses the method of Claim 29 
wherein at least one participant record represents a group of individual project participants each having their own participant record, with group level qualifications associated therewith while the individual participant records of individual project participants are still maintained. (¶ 0056: Visser discloses multiple representatives may be responsible for monitoring different characteristics of an element or for monitoring a plurality of elements and characteristics.)

With respect to claim 38, the combination of Visser and Woodings discloses the method of claim 29, 
wherein the server is a web server (¶ 0069: Visser discloses the server computer 20), 
the network interface connects the server to the internet (¶ 0069: Visser discloses using an interface designed for the distributed client-server network), and 
the client devices are internet-connected devices capable of interaction with the server and its related software component. (¶ 0059: Visser discloses a terminal 45 for access and communication with the server computer by the responsible representatives.)

With respect to claim 39, the combination of Visser and Woodings discloses the method of Claim 29, 
wherein tracked participant qualifications of participants in participant records, and the corresponding required qualifications in respect of projects in project records can be selected from the group of:  physical or geographic locations of residence, physical or geographic locations availability for work, completion of particular educational courses or diplomas ¶ 0055: Visser discloses level of education.), completion and maintenance of particular ongoing professional certifications (¶ 0055: Visser discloses completion of applicable certifications), or possession of particular training and skills. (¶ 0055: Visser discloses employee’s years of experience.)

Response to Arguments
Applicant's arguments filed 22 March 2022 have been fully considered but they are not persuasive. 

With Respect to Rejections Under 35 USC 101

Applicant argues “Claims 1-28 have been cancelled, thus obviating the rejections under 35 U.S.C. §101. It should be noted that new claim 29 is similar to original claim 1 but includes numerous additional features including, but not limited to, the recitations of, for example, a processor and memory, "permitting users to interact via client devices to update participant records and project records as required", "past project experience of the participant, being details of participation in completed projects monitored in accordance with the method", "displaying a notification to the client device of a designated user associated with the project record of the details of any noncompliant participant records", and "upon the completion of a project represented by a project record, updating the participant records of all associated participants associated with participant roles within the completed project to store an indication of the participation of the corresponding human participant in the completed project as a past project experience in a format permitting searching and display in association with future association queries pursuant to the method related to the participant.”
“In view of the above-mentioned claim features recited in claim 29 (as well as all claim features when considered in toto), new claim 29 is integrated into a practical application and therefore meets Step 2A of prong two of the two-part analysis from Alice Corp. For at least  this reason, claim 29 does not constitute an Abstract idea and does constitute patent eligible subject matter for this reason according to Step 2A of the two-part analysis from Alice Corp. Alternatively and when taking all of the claim elements recited in claims 29 either individually, or in combination, the claim as a whole amounts to "significantly more" than an abstract idea of itself, and therefore, claim 29 would constitute patent eligible subject matter under Step 2B of prong two of the two-part analysis from Alice Corp.”  The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and asserts the applicant’s reply does not change the previous analysis. For example, the remarks do not remove the claimed invention outside of the abstract idea realm nor do they address any of the limitations considered from the two-part analysis under prong one. Instead, the remarks address the two-part analysis under prong two by merely pointing out features that have been amended within claim 29 which is insufficient to overcome the eligibility rejection. As discussed in MPEP 2106.05(a)(2), concepts relating to both activity of a single person (for example, a person following a set of instructions or a person signing a contract online) and activity that involves multiple people (such as a commercial interaction), and thus, certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the "certain methods of organizing human activity".
Thus, the limitation of “permitting users to interact via client devices to update participant records and project records as required", "past project experience of the participant, being details of participation in completed projects monitored in accordance with the method" is part of the abstract idea discussed in prong one and the judicial exception alone cannot be used to integrate the judicial exception into a practical application or provide an inventive concept. See MPEP 2106.05 (a)  Similarly, the limitations of “displaying a notification to the client device of a designated user associated with the project record of the details of any noncompliant participant records", and "upon the completion of a project represented by a project record, updating the participant records of all associated participants associated with participant roles within the completed project to store an indication of the participation of the corresponding human participant in the completed project as a past project experience in a format permitting searching and display in association with future association queries pursuant to the method related to the participant.” were considered insignificant extra solution activity because they only recite the necessary data output and gathering steps for carrying out the judicial exception.  None of these limitations correspond to improvements to the functioning of a computer or improvements to any other technology. For these reasons, the rejections under 101 are being maintained.
With Respect to Rejections Under 35 USC 103
Applicant argues “Claims 1-28 are rejected under 35 U.S.C. §103 as being unpatentable over US 2005/0228688 to Visser ("Visser") in view of US 2004/0267595 to Woodings ("Woodings"). The rejections are respectfully traversed. Claims 1-28 have been cancelled, thus obviating the rejections under 35 U.S.C. §103. Moreover, new claim 29 is similar to original claim 1 but includes additional newly added features including the recitations of, for example, a processor and memory, "permitting users to interact via client devices to update participant records and project records as required", "past project experience of the participant, being details of participation in completed projects monitored in accordance with the method", "displaying a notification to the client device of a designated user associated with the project record of the details of any noncompliant participant records", and "upon the completion of a project represented by a project record, updating the participant records of all associated participants associated with participant roles within the completed project to store an indication of the participation of the corresponding human participant in the completed project as a past project experience in a format permitting searching and display in association with future association queries pursuant to the method related to the participant . . .." These newly added claims are not disclosed or suggested by any combination of Visser and Woodings. Therefore claim 29 is novel and non-obvious in view of any combination of Visser and Woodings. For the above reasons, claim 29 is patentable. Because claims 30-39 depend directly or indirectly form claim 29, each dependent claim is patentable for at least this reason as well as the additional features they each recite.”  The Examiner respectfully disagrees.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. As such, the arguments are moot as the present rejection has been updated to reflect where the amended features are taught by the combination of references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EHRIN PRATT whose telephone number is (571)270-3184. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EHRIN PRATT
Examiner
Art Unit 3629


/EHRIN L PRATT/Examiner, Art Unit 3629 

                                                                                                                                                                                                       /LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629